SEYMOUR, Circuit Judge,
concurring in part and dissenting in part.
I join the majority except to the extent it upholds the four-level enhancement for abduction. The majority not only reaches the wrong conclusion considering the facts of this case but it also adopts an incoherent test for determining whether a person qualifies for the abduction enhancement under U.S.S.G. § 2B3.1(b)(4)(A).
*1293Section 2B3.1 of the sentencing guidelines concerns the crime of robbery, assigning a base offense level of '20 to persons convicted of robbery under either 18 U.S.C. §§ 1951, 2113, 2114, 2118(a), or 2119. U.S.S.G. § 2B3.1(a). The rest of § 2B3.1 details the many sentencing enhancements for committing certain acts during the commission of a robbery, such as discharging a firearm, § 2B3.1(b)(2)(A), or causing “bodily injury,” § 2B3.1(b)(3)(A).
The enhancement at issue in this case comes from § 2B3.1(b)(4), which reads as follows:
(A) If any person was abducted to facilitate commission of the offense or to facilitate escape, increase by 4 levels; or
(B) if any person was physically restrained to facilitate commission of the offense or to facilitate escape, increase by 2 levels.
The terms “abducted” and “physically restrained” are defined in the Application Notes of § 1B1.1 as follows:
(A) “Abducted” means that a victim was forced to accompany an offender to a different location. For example, a bank robber’s forcing a bank teller from the bank into a getaway car would constitute an abduction.
[[Image here]]
(K) “Physically restrained” means the forcible restraint of the victim such as by being tied, bound, or locked up.
I agree with the majority that “what appears to divide the circuits is a difference of opinion regarding the meaning of the term ‘location.’ ” Maj. Op. at 1287. Or, more specifically, at what level of abstraction should a court define the term location? For instance, if a person were standing behind three people in the cashier’s fine in the lobby of a bank and the bank was located in Dallas, Texas, what is that person’s location? Fourth in line? The lobby of a bank? A bank? Dallas? Texas? The United States of America? Technically, all fall within the definition of location, which, as the majority notes, is defined as “[a] particular place or position.” Id. at 1287 (quoting Oxford English Dictionary (online ed. 2017)). But we are tasked with deciding what the guidelines mean when it uses the undefined term “different location” in the definition of “abducted,” and I think the majority defines the term too narrowly.
First, the guidelines provide an example of what level of abstraction to use when determining if a person has forced his victim to a different location when it defines abduction: “a bank robber’s forcing a bank teller from the bank into a getaway car would constitute an abduction.” U.S.S.G. § 1B1.1, cmt. n.l(A). The bank as a whole is treated as the location in the sole example given in the guideline definition of abduction. This example illustrates that the level of abstraction for the definition of location envisioned by the guidelines is much broader than the majority’s definition. See United States v. Whatley, 719 F.3d 1206, 1222 (11th Cir. 2013) (“The ordinary meaning of the term ‘different location’ would not apply to each individual office or room in a local branch of a bank. Instead, the bank would be treated as a single location, as it is in the example provided by the guidelines in which an abduction occurs when an employee is taken from a bank to a getaway car to facilitate the bank robber’s escape.”). Moreover, this case concerns § 2B3.1, which is a provision dealing exclusively with robbery. In this context, the common sense meaning of “different location” is anywhere in the world that is not the place just robbed.
Finally, the majority’s definition of “abducted” blurs the' distinction between it and the enhancement for physical restraint. We have defined physical restraint as follows:
*1294For purposes of this enhancement, “[pjhysical restraint is not limited to physical touching of the victim. Rather, physical restraint occurs whenever a victim is specifically prevented at gunpoint from moving, thereby facilitating the crime. Keeping someone from doing something is inherent within the concept of restraint....” [United States v. Fisher, 132 F.3d 1327,] 1329-30 [ (10th Cir. 1997) ] (citations omitted). Thus, “we have detérmined an enhancement for physical restraint is applicable when the defendant uses force, including force by gun point, to impede others from interfering with commission of the offense.” United States v. Pearson, 211 F.3d 524, 525-26 (10th Cir.2000) (emphasis added).
United States v. Miera, 539 F.3d 1232, 1234 (10th Cir. 2008). Compare this to the majority’s definition of “abducted”:
For purposes of U.S.S.G. § 2B3.1(b)(4)(A), a person is “abducted” if (1) he or she is forced to move from his or her original position with sufficient force that a reasonable person would not believe he or she was at liberty to refuse; (2) the offender accompanies the person to the new location; and (3) the relocation of the person was in order to further either the commission of the crime or the offender’s escape.
Maj. Op. at 1288 (emphasis added). The majority reaches this conclusion after noting that
[t]he term “location” is commonly defined to mean “[a] particular place or position,” Oxford English Dictionary (online ed. 2017), and “[t]he specific place or position of a person or thing,” Black’s Law Dictionary (10th ed. 2014). Although the term “place” is sometimes interpreted to refer to “[a] building or area used for a specific purpose or activity,” Oxford English Dictionary (online ed. 2017), the term “position” appears to be more narrowly confined to the precise place or spot where a person or thing is located at a single moment in time, see Oxford English Dictionary (online ed. 2017) (defining “position” as “[a] place where someone or something is located or has been put.”).
Id. at 1287-88 (emphasis added) (footnote omitted).
According to the majority, the term location means a “particular position,” and the term position means a person’s “precise spot.” Next, the majority encompasses this definition of position in the dispositive element of its abduction test by stating that any forced movement from one’s “original position” (i.e., one’s precise spot) will satisfy the test’s first element. And the first element' is doing all the heavy lifting in the majority’s test because it is hard to imagine a scenario where an armed robber would allow his victims to move freely about the crime scene after forcing them at gunpoint to move. The majority’s second element, that the offender must accompany the victim to their new spot, is almost meaningless because there is no distance standard. The third element, that the movement of the victim was to further the commission of the crime or the offender’s escape, is strikingly similar to this circuit’s test for physical restraint: “an enhancement for physical restraint is applicable when the defendant uses force ... to impede others from interfering with commission of the offense.” Miera, 539 F.3d at 1234 (quoting Pearson, 211 F.3d at 525-26). With no distance requirement in its first element, and two other elements that add very little to the inquiry, the majority’s “flexible standard” is in fact standard-less. Accordingly, it appears that the only way a person could receive an enhancement for physical restraint while not being eligible for an abduction enhancement is if all of his victims remain perfectly still throughout the entire robbery. This is an absurd result.
*1295The term “different location” can obyi-ously be “broad enough to encompass different points of reference within the constructs of a single building or geographic site,” like shopping malls, office buildings, and apartment complexes. United States v. Reynos, 680 F.3d 283, 293 (3d Cir. 2012) (Ambro, J., dissenting). But the majority’s conclusion that any movement from one’s “original position” (presumably a single step in any direction) constitutes a “different location” obscures the distinction between the enhancements for “abduction” and “physical restraint.” And obviously the Sentencing Commission intended a significant distinction, because the physical restraint enhancement is only a two-level increase while the abduction enhancement is four. § 2B3.1(b)(4).
I am persuaded the guideline draws a clear line: if a person robs a bank, he “abducts” a victim by forcing the victim to leave the bank.1 This definition avoids any overlap between abduction and physical restraint, is much easier for courts to apply, and is consistent with the level of abstraction given in the only example provided in the definition of abduction in § 1B1.1, cmt. n.l(A).2 Respectfully, I dissent.

. The majority mischaracterizes this test by claiming that two Seventh Circuit cases, United States v. Taylor, 128 F.3d 1105, 1110-11 (7th Cir. 1997) and United States v. Davis, 48 F.3d 277, 279 (7th Cir. 1995), where robbers escorted employees from a parking lot into a bank and a credit union, would have turned out differently under this test. That is incorrect. Under this test, the parking lot would constitute the original location and moving outside the parking lot would constitute a different location, and thus, abduction.


. The majority claims that the problem with my position is that it "limits the sentencing court’s options when conduct on the part of a defendant exceeds simply restraining a victim, so long as that conduct occurs within the confines of 'the place just robbed.’ ” Maj. Op. at 1288 n.4 (quoting Dissent at 1293). That is not the problem with my position; that is the point. "Under our constitutional framework, federal courts do not sit as councils of revision, empowered to rewrite legislation [or Sentencing Commission Guidelines] in accord with their own conceptions of prudent public policy.” United States v. Rutherford, 442 U.S. 544, 555, 99 S.Ct. 2470, 61 L.Ed.2d 68 (1979).